Citation Nr: 0118293	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 14, 1998, 
for the grant of service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to April 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
by the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for diabetes mellitus, assigning a 60 percent evaluation 
effective from August 14, 1998.  The veteran disagreed with 
the effective date of this award.  Subsequently, the RO, in a 
January 2001 rating decision, increased this evaluation from 
60 percent to 100 percent.  

A preliminary review of the record discloses the veteran, in 
his September 2000 substantive appeal, requested a personal 
hearing at the RO.  However, the veteran withdrew his hearing 
request in January 2001.  Accordingly, this matter was 
forwarded to the Board for appellate review.

Finally, the Board notes that in March 2001, during the 
pendency of this appeal, the veteran submitted additional 
evidence in support of his claim directly to the Board for 
review.  The Board notes that the veteran's service 
representative submitted a waiver of RO consideration of this 
additional evidence in June 2001. 


FINDING OF FACT

1.  The veteran's original formal application for service 
connection for diabetes mellitus, VA Form 21-526, was 
received by the RO on August 14, 1998. 

2.  In an August 1999 rating decision, the RO granted service 
connection for diabetes mellitus, effective August 14, 1998.



CONCLUSION OF LAW

An effective date prior to August 14, 1998 for the award of 
service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. § 5110 (West 1991); Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  This 
law, among other things, redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
concludes that discussions of the reasons and bases for the 
denial of the veteran's claim for an earlier effective date 
for the award of service connection for diabetes mellitus as 
noted in the rating decision an in the Statement of the Case 
issued during the pendency of the appeal, the veteran was 
given notice of the information or evidence necessary to 
substantiate the claim.  These communications have also 
served to inform him of the records VA obtained and 
considered in conjunction with its rating action, and to 
provide him with an opportunity to inform VA of any relevant 
records that have not been associated with the claims file.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran. In fact, following a 
careful review of the record, the Board is unable to discern, 
and the veteran has not identified, any additional evidence 
that is necessary to make an informed decision on the issue 
under consideration.  Thus, the Board finds that all relevant 
and available evidence has been obtained.  As indicated, the 
record reflects that the veteran requested a hearing before 
the RO in this matter in order to present additional evidence 
in support of his claim.  However, the veteran subsequently 
withdrew this hearing request.  The Board notes that the 
veteran's contentions with respect to his claim are 
adequately noted in his September 2000 and January 2001 
statements.  Consequently, the Board concludes that VA's 
statutory duty to assist, as set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), has been satisfied.

The veteran essentially contends that the effective date for 
the grant of service connection for diabetes mellitus is 
January 1975, when he was diagnosed with the disorder.  In 
support of his contention in this regard, the veteran 
indicated that he was not aware of his potential entitlement 
to disability compensation benefits prior to August 1998.  He 
asserts that had he been made aware of his eligibility with 
regard to such benefits, he would have filed a claim 
proximate to the date of the diagnosis of the disorder. 

The effective date for the veteran's claim is governed by 
38 U.S.C.A. § 5110(a), which provides, in pertinent part, 
that unless otherwise specifically provided in Chapter 51 of 
Title 38 of the United States Code, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 
C.F.R. 3.400 (2000).  

Under these provisions, a specific claim in the form 
prescribed by the Secretary of Veterans Affairs must be filed 
in order for disability benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101 
(a); 5110 (West 1991); 38 C.F.R. § 3.151 (2000).  Both of 
these statutes clearly establish that an application must be 
filed.  Wells v. Principi, 3 Vet. App. 307 (1992).  Any 
communication or action indicating intent to apply for one or 
more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the claim will be considered filed as 
of the date of the receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2000).  Further, under 38 C.F.R. § 3.157, an 
informal claim may consist of a report of examination of 
hospitalization.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of the examination, 
treatment, or hospitalization.  38 C.F.R. § 3.157 (2000).

The requirement for execution of a formal application is 
significant and that benefits can be paid only if the veteran 
files the form specified by the Secretary.  
Unless an exception provides otherwise, an award of VA 
benefits may not have an effective date earlier than the date 
the RO received the particular formal application for which 
the benefits were granted.  38 U.S.C.A. § 5110(a) (West 
1991); Washington v. Gober, 10 Vet. App. 391 (1997).

The evidence of record reflects that the veteran filed an 
original claim, VA Form 21-526, Veteran's Application For 
Compensation Or Pension, for service connection for diabetes 
mellitus in August 1998.  At that time, the veteran indicated 
that this condition had been diagnosed within one year 
following his release from service.  Private medical reports 
relative to a January 1975 hospitalization were provided at 
that time.  In the appropriate space on the application form, 
the veteran checked the box indicating he had not previously 
filed a claim for VA benefits.  Entitlement to service 
connection for diabetes mellitus was granted by an August 
1999 rating decision and a 60 percent rating evaluation was 
assigned, effective from August 14, 1998, the date of receipt 
of the claim.  

The Board has carefully and thoroughly reviewed the record.  
The veteran served on  active duty from April 1969 to April 
1974.  His original claim for service connection was received 
by the RO on August 14, 1998, well beyond one year after his 
date of separation from active duty.  The Board finds no 
document or evidence on file that can be construed as an 
informal claim for service connection for diabetes mellitus 
prior to August 14, 1998, nor has the veteran indicated 
otherwise.  See 38 C.F.R. § 3.155.   The veteran's service 
medical records do not serve as a claim for entitlement to 
service connection for diabetes mellitus, in this instance, 
as these records are negative for any diagnosis of diabetes 
mellitus.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.400.  Under the pertinent law and VA regulations, 
August 14, 1998 is the earliest date as of which service 
connection for diabetes mellitus may be assigned.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Further, as 
indicated, there is no communication in the record earlier 
than August 14, 1998, evincing intent to apply for VA 
benefits for diabetes mellitus, and the veteran has not 
pointed to any such document in the record.

The veteran has asserted that he was not aware of his ability 
to file a claim seeking compensation benefits prior to August 
1998.  Although VA does have a duty to notify veterans of 
their apparent eligibility for benefits, this duty does not 
establish a basis for a retroactive effective date for 
service connection.  38 U.S.C.A. § 7722 (West 1991); see 
Smith v. Derwinski, 2 Vet. App. 429, 432 (1992) (VA has a 
duty to inform individuals of their eligibility for VA 
benefits); VAOGCPREC 17-95 (1995); 60 Fed. Reg. 43188 (1995) 
(a failure by VA to inform individuals of their eligibility 
cannot create a basis for awarding retroactive benefits in 
the absence of a claim). Generally, benefits are based on 
claims.  The veteran is the person who is under an obligation 
to file a claim.  The veteran did not file a claim for 
diabetes mellitus prior to August 1998.  As discussed above, 
absent evidence of a prior informal claim followed by a 
completed application within one year of the informal claim, 
there is no legal basis upon which the Board may establish an 
effective date for diabetes mellitus prior to August 14, 
1998.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400.  
Accordingly, an effective date for the grant of service 
connection for diabetes mellitus prior to August 14, 1998 is 
not warranted.


ORDER

An effective date prior to August 14, 1998, for the grant of 
service connection for diabetes mellitus is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 

